Exhibit 10.1

LOGO [g230571logo1.jpg]

September 9, 2011

Robert J. Lollini

[ADDRESS]

Dear Bob:

The Board of Directors (the “Board”) of Myrexis, Inc. (the “Company”) is pleased
to offer you the positions of President and Chief Executive Officer (the
“Offer”). You will be expected to perform various duties consistent with these
positions, and you will report directly to the Board. This Offer is conditioned
on your acceptance of the terms set forth below in this letter (this “Offer
Letter”).

Compensation

a. Base Salary. Your compensation will be $395,000 per year, less payroll
deductions and all required withholdings. You will be paid in accordance with
the Company’s normal payroll procedures.

b. Payment for Service as Interim President and CEO. Promptly following
execution of this Offer Letter by you, you will receive a one-time payment of
$25,000 for your service as Interim President and Chief Executive Officer.

b. Bonus. You will be eligible for an annual bonus of up to 50% of your base
salary. Such bonus will be determined in the sole discretion of the Board or an
appropriate committee appointed by the Board. The bonus, if any, will be paid to
you in accordance with the Company’s normal procedures, but in no event later
than March 15th of the calendar year immediately following the calendar year in
which it was earned.

c. Stock Option. Subject to approval by the Board, or an appropriate committee
appointed by the Board, at its first regularly scheduled meeting after the date
hereof (currently scheduled for September 22, 2011), you will be granted an
option (the “Option”) to purchase 300,000 shares of common stock of the Company
with a per share exercise price equal to the fair market value of the common
stock of the Company on the date of grant as determined by the Board and
pursuant to the terms of the Company’s 2009 Employee, Director and Consultant
Equity Incentive Plan. The Option shall vest as to 25% of the shares on each of
the first four anniversaries of the date of grant.

d. Benefits. You will be eligible for those benefits the Company generally makes
available to its full-time regular employees, subject to the terms and
conditions of such benefits and benefit plans. The Company may modify your
compensation and benefits from time to time as it deems necessary.

Severance and Change in Control

The Offer is subject to and conditioned upon your execution of the First
Amendment to the Executive Severance and Change in Control Agreement, dated
February 1, 2010, by and between you and the Company (the “Severance
Agreement”), a copy of which is attached hereto as Exhibit A.



--------------------------------------------------------------------------------

Employment Agreement

Except as otherwise set forth above, the terms and conditions of the Employment
Agreement, dated July 1, 2009, by and between you and the Company (the
“Employment Agreement”) remain in full force and effect.

General

This Offer Letter, together with the Severance Agreement and the Employment
Agreement (each as amended pursuant to the terms hereof), along with any
agreements, exhibits or instruments referenced in such documents, form the
complete and exclusive statement of the terms of your employment with
the Company. You and the Company acknowledge and agree that this Offer Letter
constitutes a valid and binding modification of the Employment Agreement
(pursuant to Section 11 of such Agreement) and of the Severance Agreement
(pursuant to Section 9.12 of such Agreement).

If you wish to accept the Offer under the terms described above, please sign and
date this letter, and return a signed version to me as promptly as possible. We
look forward to your favorable reply and to a productive and enjoyable work
relationship. If you have any questions regarding this letter, please contact
me.

Sincerely,

 

/s/ Gerald P. Belle

Gerald P. Belle

Chairman of the Board of Directors

Accepted and Agreed:

/s/ Robert J. Lollini

Robert J. Lollini

September 9, 2011

Date:

Attachment:

Exhibit A: First Amendment to Executive Severance and Change in Control
Agreement

 

2